Citation Nr: 0605714	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  02-22 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active duty service from October 1963 until 
November 1965.  He died in November 2001.  The appellant is 
the widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 2002 
rating decision of the VA Regional Office (RO) in Louisville, 
Kentucky that denied service connection for the cause of the 
veteran's death.

This case was remanded by the Board in September 2004.  


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
November 2001 from stage IV nonsmall cell lung cancer due to 
or as a consequence of long-term cigarette smoking.  

2.  Cancer was not shown in service or within one year of 
service discharge.  

3.  At the time of death, service connection was in effect 
for pulmonary tuberculosis, rated zero percent disabling.  

4.  The malignancy from which the veteran died was not 
etiologically related to a service-connected disability.

5.  Service-connected disability did not materially or 
substantially contribute to, or hasten the cause the cause of 
death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1103, 1110, 1310, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the appellant and her representative have been 
notified of the laws and regulations governing entitlement to 
the benefit sought, and informed of the ways in which the 
current evidence has failed to substantiate the claim.  These 
discussions also served to inform her of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters to the 
appellant dated in March 2002, April 2002 and December 2004, 
the RO informed her of what the evidence had to show to 
substantiate the claim for service connection for the cause 
of the veteran's death, what medical and other evidence the 
RO needed from her, what information or evidence she could 
provide in support of the claim, and what evidence VA would 
try to obtain on her behalf.  The letters also advised her to 
submit relevant evidence or information in her possession.  
38 C.F.R. § 3.159(b) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  The Board does not find that any 
late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate her claim.  Extensive private medical data have 
been received and associated with the claims folder, to 
include terminal hospital records.  The case has been 
referred to VA physicians for review of the record and a 
medical opinions.  The appellant has had the opportunity to 
provide testimony upon personal hearing.  Under the 
circumstances, the Board finds that further assistance is not 
required.  See 38 U.S.C.A. § 5103 A (a) (2).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and service.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

In the case of certain chronic diseases, including cancer, 
service connection will be presumed if the disease became 
manifest to a degree of 10 percent disabling or more within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred or aggravated in service either caused 
or contributed to cause death.  The service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death, rather, a causal 
connection must be shown.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

A veteran's disability or death shall not be considered to 
have resulted from personal injury suffered or disease 
contracted in the line of duty in the active military service 
on the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  38 U.S.C.A. § 1103.  

The veteran's service medical records reflect no treatment or 
complaints relating to a malignancy.  Upon examination in 
August 1965 for discharge from active duty, he was found to 
have an abnormal chest X-ray interpreted as showing 
moderately advanced right and left upper lobe tuberculosis.  
He was placed on temporary disability retirement and received 
specialized treatment.

By rating action dated in December 1965, service connection 
for pulmonary tuberculosis, moderately advanced, active, was 
granted and 100 percent disabling.  The record reflects that 
the 100 percent rating was reduced on a graduated scale to 
zero percent disabling, effective in July 1977.

A letter dated in July 2001 was received R. V. LaRocca, M.D., 
stating that the veteran had a one hundred pack year smoking 
history and was found to have metastatic carcinoma involving 
the distal right femur with CT scan evidence of a large right 
hilar mass.  It was reported that the veteran was thus 
considered to have stage IV nonsmall cell lung carcinoma with 
osseous metastases for which he was receiving palliative 
radiation therapy, to be followed by systemic chemotherapy. 

A death certificate was received showing that the veteran 
died in November 2001 from stage IV nonsmall cell lung cancer 
due to or as a consequence of long-term cigarette use.  

Subsequently received were extensive private clinical records 
dating from 1998 showing that the appellant was treated for 
multiple complaints and disorders.  It was recorded that he 
abused tobacco and smoked at least one and a half packs of 
cigarettes a day.  In a medical report dated in November 
2001, Dr. LaRocca presented a chronology of the terminal 
illness relating that the veteran was in his usual state of 
health up until the summer of 2000 when he began to 
experience an aching discomfort in the right knee which he 
initially attributed to arthritis.  It was reported that by 
spring of 2001, the symptoms had worsened, whereupon magnetic 
resonance imaging was performed that revealed a markedly 
large cystic abnormality of the femur.  Further diagnostic 
studies ensued, including a biopsy that confirmed an 
epithelial origin of metastatic carcinoma.  Medical history 
included an approximate 100-pack year smoking history, an 
episode of tuberculosis in 1965 while serving in the military 
treated with oral medication for 18 months, and moderately 
heavy alcohol consumption in the past.  It was reported that 
after a careful discussion with the veteran's spouse 
regarding his overall clinical condition, incurability of the 
disease process and quality of life issues in general, it was 
elected to proceed with hospice care. 

In a statement dated in June 2002, the appellant's daughter 
wrote that the service-connected tuberculosis had compromised 
his lungs to such an extent that he was predisposed to 
develop the lung cancer from which he ultimately died.  

The case was referred to a VA clinician for review of the 
record and a medical opinion as to whether the cause of death 
was related to or aggravated by service-connected pulmonary 
tuberculosis.  In October 2002, a VA physician's assistant 
wrote that the veteran had a long history of smoking and that 
lung cancer was not related to or aggravated by the service-
connected pulmonary tuberculosis.  It was found that 
pulmonary tuberculosis did not predispose the veteran to the 
development of lung cancer.  

Printed medical authority supplied by the Cancer Information 
Service was received from the appellant in December 2002 in 
which it was reported that certain lung diseases, including 
tuberculosis, increased a person's chance of developing lung 
cancer, and that it tended to develop in areas of the lung 
that were scarred from tuberculosis.  It was noted, however, 
that the best way to prevent lung cancer was to quit or never 
start smoking.  

In a statement dated in April 2003, a VA physician noted that 
the clinical record was reviewed which showed that the 
veteran's death certificate attributed the cause of death to 
nonsmall cell lung cancer due to longstanding cigarette use.  
It was opined that cigarette smoking, and not underlying 
tuberculosis, was the cause of the veteran's lung cancer. 

In a letter dated in May 2004, the appellant's representative 
took exception to the VA physician's opinion, contending that 
although the veteran's tuberculosis had been in remission 
since 1977, the permanent damage from lung tissue scarring 
left him more susceptible to cancer, or aided or lent 
assistance to the cause of death.  It was noted that 
according to sound medical principles as affirmed by the 
Kentuckiana Cancer Institute, tuberculosis predisposed the 
lungs to cancer due to scarring of the lobes.  The 
representative noted that it was more than a coincidence that 
the veteran's cancer developed in the right upper lobe which 
was also the location of his tuberculosis.  The 
representative added that Dr. Renato V. LaRocca, M.D., of the 
Kentuckiana Cancer Institute had stated that there was no way 
to determine on the basis of medical records whether or not a 
patient's lung mass originated from a pre-existing scar 
abnormality within his pulmonary parenchyma.  

The appellant and her daughter presented testimony upon 
personal hearing on appeal in May 2004 to the effect that 
tuberculosis was a contributing factor in the veteran's 
premature death because it made him more susceptible to the 
lung cancer from which he died.

A medical opinion dated in November 2001 from R. V. LaRocca, 
M.D., of the Kentuckiana Cancer Institute was received in 
December 2004 containing the statement reported by the 
appellant's representative in May 2004.  Dr. LaRocca also 
noted that the veteran's clinical picture was consistent with 
stage IV lung cancer given his longstanding cigarette use and 
chest X-rays.

Additional printed clinical authority in support of the claim 
was received by fax dated in October 2004. 

The case was once again referred to a VA physician for review 
of the record, medical opinion and comment.  In a report 
dated in May 2005, the examiner stated the entire claims 
folder and current medical literature had been extensively 
reviewed.  A comprehensive clinical chronology was recited.  
History was provided to the effect that the veteran had an 
episode of pneumonia in 1947 that was undoubtedly primary 
tuberculosis, and that during that time, his mother had 
active tuberculosis.  It was found that the chest X-ray in 
service revealed findings consistent with the "classical 
presentation for reactivation tuberculosis" for which he was 
appropriately treated.  The examiner stated that the veteran 
continued on antibiotic therapy until March 1968, and that 
his tuberculosis completely resolved without residuals.  She 
noted that review of the medical records showed that the 
veteran was already a two-pack-a-day smoker at that time, and 
continued to smoke heavily throughout his life, even after 
being diagnosed with lung cancer in 2001.  

The examiner commented that cigarette smoking is clearly the 
number one cause of lung cancer, and accounted for greater 
than 90 percent of all lung cancer cases in men.  She stated 
that the relative risk of lung cancer for a smoker was 20 to 
30 times the risk of a lifetime nonsmoker, and that there was 
a strong dose response relationship, with heavy smokers such 
as the veteran having the highest risk.  It was added that 
certain coexisting benign lung conditions, including diffuse 
pulmonary fibrosis and chronic obstructive pulmonary disease 
could increase the risk of developing lung cancer even 
further in smokers.  

The examiner stated that review of the most up-to-date 
medical literature showed no cause or relationship between 
tuberculosis in the remote past and subsequent development of 
lung cancer.  She said clinical authority provided by the 
appellant was published in 1996 and contained information 
that had since been proven wrong.  It was noted that the 
veteran's lung cancer, as documented by his oncologist, was 
secondary to his long history of heavy tobacco abuse, and was 
not caused by or substantially or materially contributed to 
by his successfully treated reactivation tuberculosis in 
1965.  The examiner concluded that tuberculosis did not play 
a role in the development, severity, exacerbation or 
aggravation of the veteran's lung cancer.  It was also added 
that the reactivation of tuberculosis in service did not 
cause any debility such that the veteran was less capable of 
resisting the effects of the terminal illness.  

The veteran's death certificate clearly shows that he died of 
stage IV non small cell lung cancer due to or as a 
consequence of long-term cigarette smoking.  There is no 
evidence that the fatal disease had its onset during service 
or that any malignancy was manifested to a degree of 10 
percent or more within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2005).  

In the instant case, the death certificate, treating 
physician, VA physicians and treatment records unquestionably 
show that the cause of the veteran's death was lung cancer 
occasioned by cigarette smoking, which cancer was first 
manifested in 2001.  The record reflects that while the 
veteran was indeed service connected for tuberculosis, the 
clinical evidence indicates that the disease had been 
inactive for more than 30 years.  The appellant has presented 
printed clinical authority supporting a relationship between 
tubercular lung scarring and increased susceptibility to lung 
cancer.  In this case, however, the Board points out that 
neither the veteran's treating physician or any other medical 
reports presented in support of the claim has alluded to any 
relationship between prior tuberculosis and the onset of lung 
cancer on any basis.  The comprehensive medical report and 
well-supported opinion of the VA physician in May 2005 are 
unequivocal in concluding that the cause of the veteran's 
death was lung cancer unrelated to service or to service-
connected tuberculosis.  The examiner stated that the 
clinical authority provided by the appellant was published in 
1996 and had already been proven wrong as the most up-to-date 
medical literature showed no cause or relationship between 
tuberculosis in the remote past and the subsequent 
development of lung cancer.  The examiner found that 
tuberculosis did not materially or substantially contribute 
to or hasten the veteran's demise.  There is no medical 
evidence of record that contradicts these opinions.  
Additionally, there is no basis in the law for awarding 
service connection on account of the underlying cause of 
death--tobacco use, even if such use began during the 
veteran's period of military service.  38 U.S.C.A. § 1103.  

It is the province of trained health care providers to enter 
conclusions that require medical expertise such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  The record contains no competent medical 
evidence linking the cause of the veteran's death to a 
service-connected disability.  As a layperson without medical 
training and expertise, neither the appellant nor her 
daughter is competent to provide an opinion on this matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998),  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Under the 
circumstances, the Board thus finds that the disability from 
which the veteran died cannot be directly or presumptively 
attributed to service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.307, 3.309

Accordingly, the Board finds that a service-connected disease 
or disability did not cause or contribute to the cause of 
death.  Therefore, preponderance of the evidence is against 
the claim of service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


